Citation Nr: 1601693	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  03-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a separate evaluation for the left knee disability based upon locking of the knee and/or other manifestations of the semilunar cartilage. 

2.  Entitlement to a separate evaluation for the left knee disability based upon decreased flexion.

3.  Entitlement to an increased evaluation for the left knee disability based upon limitation of extension, rated 10 percent disabling prior to April 22, 2010, and rated 30 percent disabling effective from April 22, 2010.

4.  Entitlement to an extraschedular evaluation for the left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1987 to July 1990.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The matter has previously been before the Board on a number of occasions.  This case's complicated procedural history was discussed in detail in the Board's prior April 2015 decision and remand.  

Most recently, these issues were remanded by the Board in April 2015, following an October 2014 United States Court of Appeals for Veterans Claims (Court) Memorandum Decision which remanded the issue of entitlement to a separate evaluation based on symptomatic semilunar cartilage, including locking, and set aside and remanded the Board's decisions as to a separate evaluation for the left knee disability based on flexion and a separate evaluation based on arthritis prior to October 12, 2001.

In August 2011, the Veteran and his spouse testified before the undersigned at a Central Office Board hearing.  A transcript of that hearing is of record.

The Board also notes that for the periods of February 26, 2001 to April 30, 2001, May 5, 2005 to June 30, 2005, and November 11, 2009 to January 31, 2010, the Veteran was in receipt of a temporary total disability rating granted for left knee surgery and convalescence.  As this constitutes the maximum benefit for these periods, they are not under consideration by the Board, and these periods are excepted from the discussion below.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to an extraschedular evaluation for the left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee semilunar cartilage disability is manifested by locking, popping, grinding, pain, swelling, looseness, and giving way.

2.  The Veteran's left knee disability has not been shown to be manifested by limitation of flexion of 60 degrees or less.

3.  The Veteran's left knee disability has not been shown to be manifested by limitation of extension of 15 degrees or greater prior to April 22, 2010 or 30 degrees or greater since April 22, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation for left knee disability based upon locking of the knee and/or other manifestations of the semilunar cartilage are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5257-5258 (2015).

2.  The criteria for a separate compensable disability rating for left knee disability based upon limitation of flexion are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2015).

3.  The criteria for ratings in excess of 10 percent prior to April 22, 2010 and in excess of 30 percent thereafter for left knee disability based upon limitation of extension are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Codes 5003, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In February 2005 and March 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations, and the elements required for establishing service connection on a secondary basis.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, the Veteran's personal statements, VA examination reports, and his personal hearing testimony.

This case has been remanded to the AOJ for further development in February 2009, February 2013, and April 2015.  In compliance with the most recent Board remand, the AOJ obtained records from the Center for Advanced Orthopedics that had been identified by the Veteran, and sent him notice in June 2015 requesting that he should provide authorization for additional records.  A VA examination was held in August 2015, and the examination report is found to be thorough and adequate regarding the issues being decided herein, with consideration of the relevant criteria and the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  All newly acquired evidence was associated with the claims file and reviewed prior to the issuance of the October 2015 supplemental statement of the case.  The Board finds that the AOJ has complied with the remand requirements.  See Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, during the August 2011 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2015) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Analysis

The Veteran contends that his service-connected left knee disability warrants a higher rating for impaired extension and separate compensable ratings for impaired flexion and for locking and/or other manifestations of the semilunar cartilage.  Relevant to the current issues on appeal, the Veteran is currently service connected for left knee derangement, evaluated at 30 percent, left knee disability based upon limitation of extension, evaluated at 10 percent from June 15, 1998 to April 21, 2010 and at 30 percent since April 22, 2010, and left knee scars, evaluated as noncompensable.  The Veteran has also been assigned temporary total evaluations for convalescence following knee surgery for the periods of February 26, 2001 to April 30, 2001, May 5, 2005 to June 30, 2005, and November 11, 2009 to January 31, 2010.  The Veteran filed the current claim on appeal in April 2001.

At his August 2011 Board hearing, the Veteran testified that he had a second arthroscopy surgery in 2001, at that since then his knee disability became much worse.  Board Hearing Transcript 7, 9.  He stated that his left knee is severely painful on a constant basis and that swelling comes and goes in addition to chronic laxity manifested by the knee giving way on a daily basis.  Id. at 10-11.  He uses a brace every day and uses a cane in most cases, and hears frequent "popping."  Id. at 9, 12-13.  He stated that his knee sometimes stiffens for a long period of time when he is sitting down.  Id. at 14.  The Veteran testified that his knee condition makes it very hard for him to perform his job and that he has missed a considerable number of work days because of the chronic pain and swelling.  Id. at 16-17.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  An evaluation of the level of disability present must include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate evaluations may be assigned for separate periods of time based on the facts found; in other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that in this case, the Veteran's evaluation for left knee limitation of extension has been staged, with a 10 percent rating prior to April 22, 2010, and a 30 percent rating thereafter.  See also Hart v. Mansfield, 21 Vet App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  A higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The Veteran's left knee derangement has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability, and has been evaluated as 30 percent disabling, the maximum percentage available under Diagnostic Code 5257.  A rating higher than 30 percent under Diagnostic Code 5257 was denied by the Board's December 2011 decision, and this part of the decision was not disturbed by the October 2014 Court decision.

The Veteran's contention is, however, that VA has not evaluated all of the separate symptoms caused by the service-connected left knee, and that he is entitled to further compensation under the criteria of separate Diagnostic Codes, specifically identified by the October 2014 Court decision as Diagnostic Codes 5258-5259 (impairment of cartilage) and 5260 (limitation of flexion).  The Veteran also contends that his separate evaluation under Diagnostic Code 5261 (limitation of extension) should be higher than 10 percent prior to April 21, 2010 and higher than 30 percent thereafter.

The Veteran has submitted numerous written statements describing his frequent knee pain and how it has greatly impaired his ability to play sports, walk distances, or stand for extended periods of time.  The Veteran reported in April 2001 that his sports activities had been limited due to swelling and pain in his knee.  In April and August 2002 statements, he wrote that his knee had given way while at work and that it was unstable.  The Veteran wrote in September 2010 that he knee would "pop out of place" when walking for long periods and required the use of a brace.  In an April 2012 statement, the Veteran wrote that he had locking and popping due to damage to the cartilage as well as swelling and pain.  In a January 2013 statement, he wrote that he has popping and locking even after sitting for long periods of time.

The Veteran and his representative testified in August 2011 that he has knee pain, locking, popping, swelling, and instability, as well as occasional falls.  Board Hearing Transcript 5, 9, 11, 15.  The Veteran stated that sometimes while walking his knee "pops out" and that this occurs every day.  Id. at 10-11.  The Veteran also testified that he was physically limited by pain from having complete extension and flexion and that bending his leg cased a popping sound.  Id. at 12-13.  The Veteran's spouse testified that when the Veteran's left knee pops and swells, he cannot move or go in to work.  Id. at 21.

The Veteran's spouse, mother, and colleagues have submitted statements describing the Veteran's pain and decreased mobility due to his left knee disorder.
The Veteran's spouse submitted a statement in March 2010 that his left knee would "give way" while walking and required him to sit down.  She wrote that he she had seen her husband's knee swollen with fluid and that it prevented him from playing sports.  The Veteran's colleague C.T. submitted a statement that he had witnessed when Veteran's left knee "buckled" while working and he had to sit down until he was able to stand again.

Diagnostic Codes 5258 and 5259

Although the Veteran has already been assigned a 30 percent rating for severe recurrent subluxation or lateral instability under Diagnostic Code 5257 and 10/30 percent ratings for limitation of extension under Diagnostic Code 5261, separate ratings under Diagnostic Codes 5258 and 5259 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  Diagnostic Code 5258 allows for a rating of 20 percent for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, and Diagnostic Code 5259 allows for a rating of 10 percent when there is symptomatic removal of the semilunar cartilage.  38 C.F.R. §4 .71a, Diagnostic Codes 5258-5259.

The Veteran's VA and private treatment records clearly show that he has had damage to his left knee cartilage, including partial surgical removal and tears.  In February 2001, the Veteran underwent arthroscopy, chondroplasty, and synovectomy to treat left knee chondromalacia and synovitis.  The Veteran reported having ongoing pain and swelling in his left knee.  Evaluation had shown significant patellofemoral arthritis and synovitis, with medial femoral condylar and lateral tibial plateau chondromalacic changes.  He was diagnosed with left knee internal derangement.  In September 2001, the Veteran reported that his left knee "popped out" in July 2001 and was put in a brace.

A February 2005 evaluation from the Veteran's private physician noted that the Veteran had swelling, stiffness, pain, and difficulty with steps, kneeling, and getting around.  He had some patellofemoral crepitus and tenderness.  Examination of the left knee showed effusion and medial tenderness.  In May 2005, the Veteran underwent arthroscopy, partial lateral meniscectomy, chondroplasty, and synovectomy of the left knee.  It was noted that there was degeneration of the anterior third and mid portion of the lateral meniscus with radial tearing and chondromalacia of the lateral tibial plateau and the lateral femoral condyle.  A June 2005 follow-up found that the Veteran was doing well with some stiffness and strength issues.

In February 2009, examination found posterolateral tenderness, crepitations, and no swelling or effusion.  The Veteran reported left knee pain, popping, and clicking.  In April 2009, the Veteran was diagnosed with left knee internal derangement, chondromalacia, post-anterior cruciate ligament repair, meniscal tears degenerative, and degenerative joint disease.  Physical examination found effusion, no swelling, mild antalgia, tenderness, and crepitations.

In September 2009, the Veteran reported some "giving and locking."  Physical examination found that stability was normal.  In November 2009, the Veteran underwent synovectomy, partial lateral meniscectomy, debridement of the anterior horn of the lateral meniscus, chondroplasty of the lateral femoral condyle, and microfracture of the patella and trochlea.  His pre-operative diagnosis was internal derangement of the left knee, patellofemoral syndrome post anterior cruciate ligament repair, and degenerative meniscal tears.  It was noted that the Veteran had pain, popping, and swelling with a past history of meniscal reconstruction.  

The Veteran underwent a VA examination in October 2001.  The Veteran reported that his "left knee gives way" and that he had pain, but no weakness, fatigability, incoordination, or flare-ups.  Physical examination found no deformity or instability.  October 2001 imaging showed evidence of previous lateral cruciate ligament repair and mild narrowing of the joint space.  Follow up treatment in 2001 shows continued complaints of pain and weakness.

At an April 2010 VA examination, the Veteran reported that his knee "gives way a lot" and that there was clicking at the final 20 degrees of extension.  He reported pain at all times and stiffness.  Physical examination found some patella-femoral compression discomfort with mild tilt of the patella but without subluxation or dislocation.  Range of motion of the knee caused a popping and grinding sensation and there was some mild swelling.  There was mild laxity in the knee.  X-rays showed mild to moderate degenerative changes and metallic screws from the previous cruciate ligament repair, and an MRI showed that the graft had been re-torn and that there was complete loss of the articular cartilage, maceration of the lateral meniscus with underlying bone marrow edema, and cortical irregularity of the lateral femoral condyle.

The Veteran also attended a VA examination in April 2013.  The Veteran reported that his knee sometimes gives way and pops out, and that he often falls because of this.  The examiner noted that the Veteran had a left meniscal tear and meniscectomy, but indicated that there were no residual signs or symptoms.  The examiner found no grinding or clocking on examination of the left knee and no evidence of recurrent patellar subluxation/dislocation.

At an August 2015 VA examination, the examiner noted that the Veteran had a meniscus (semilunar cartilage) condition, but indicated that there were no current symptoms.  He also indicated no recurrent patellar dislocation.

The Board has considered all of the evidence of record, and finds that a separate rating under Diagnostic Codes 5258 and 5259 is not warranted, as the Veteran's symptomatology has already been adequately contemplated by the ratings already assigned.

The evidence shows that while the Veteran has not at any time been found to have "dislocated" cartilage, a requirement for a rating under Diagnostic Code 5258, he clearly has had removal of the semilunar cartilage, which is considered under Diagnostic Code 5259.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258-5259.  While the medical evidence does indicate that his knee disability is "symptomatic," these symptoms have already been encompassed by the ratings already assigned.

The evaluation of the same symptom manifestations under different diagnosis is generally to be avoided.  38 C.F.R. § 4.14.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court wrote that when considering whether multiple Diagnostic Codes can be applied, "[t]he critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions."  In Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009), the Federal Circuit "agree[d] with the Veterans Court that two defined diagnoses constitute the same disability for purposes of [38 C.F.R. §] 4.14 if they have overlapping symptomatology."

The Veteran's lay assertions and the medical evidence indicate that the symptoms that have been associated with cartilage removal include feelings of popping, locking, grinding, pain, swelling, and looseness which sometimes lead to "giving way" and even occasional falls.  The symptom of pain, swelling, looseness, and "giving way"/falling has also been attributed to his left knee lateral instability, and in fact are the symptoms that form the very basis for the award of a 30 percent rating for severe lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran has also reported symptoms of popping, locking, and grinding, and the April 2010 examiner also noted that range of motion of the left knee caused a popping and grinding sensation.  The Veteran's symptoms of popping, grinding, and locking are contemplated in the rating criteria for Diagnostic Code 5261, which evaluates the Veteran's limited range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran has been assigned a rating of 10 percent for limitation of extension prior to April 22, 2010 and 30 percent since April 22, 2010.  Locking, popping, and grinding are all symptoms of impaired motion, such as a "catching" of the joint which impairs flexion and extension, or other associated symptoms which may impair the range of motion.  The April 2010 examiner specifically noted these symptoms in conjunction with the range of motion, and the Veteran's contentions indicate that these symptoms cause functional impairment in that they further limit his left knee range of motion and mobility.  Furthermore, these additional symptoms and their impact on the Veteran's range of motion have been considered in conjunction with the potential further impairment of motion due to factors such as pain, weakness, lack of endurance and fatigability.  See DeLuca, 8 Vet. App. 202.  Therefore, the assignment of an additional evaluation on the basis of these symptoms would violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.

As the Board finds that all symptomatology that has been associated with the Veteran's left knee disability have already been considered by the ratings assigned under Diagnostic Codes 5257 and 5261, there is no remaining symptomatology that would allow for a finding that the Veteran's semilunar cartilage is further "symptomatic," and no rating under Diagnostic Code 5259 is warranted.

Diagnostic Codes 5260 and 5261

Separate ratings for limitation of motion caused by a knee disability may be assigned when they are not overlapping with the already evaluated symptomatology.  See 38 C.F.R. § 4.14.  The Veteran has currently been assigned a rating of 10 percent for limitation of extension prior to April 22, 2010 and 30 percent since April 22, 2010.

Diagnostic Codes 5256, 5261, and 5262 pertain to functional limitation of the knee.  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of extension of the leg is evaluated as follows: extension limited to 30 degrees (40 percent); 20 degrees (30 percent); 15 degrees (20 percent); and 10 degrees (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of flexion of the leg requires flexion limited to 45 degrees for a compensable rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5256 requires ankylosis of the joint; as the Veteran has not been shown at any time to have ankylosis of the knee, this Diagnostic Code is not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

The Veteran has received four VA examinations during the period on appeal.  The Veteran's treatment records, while reflective of his subjective complaints, which have been discussed above, do not contain any range of motion findings.  At an October 2001 VA examination, range of motion testing found flexion to 120 degrees and extension to 10 degrees less than 0.  There was no pain, weakness, fatigability, decreased endurance, or incoordination.

At an April 2010 VA examination, the Veteran reported that he had stiffness and could flex to about 90 degrees actively and 97 degrees passively with pain.  He reported locking and clicking at the final 20 degrees of extension.  
The examiner noted that the Veteran "flexes left knee actively sitting in chair in the examination room about 45 degrees and extends to almost full extension."
Physical examination found that the Veteran actively lacked the final 10 degrees of full extension and passively could extend another 5 degrees with pain in the anterior aspect of the left knee.  Sitting on the end of the examination table, he actively lacked 20 degrees of active extension and passively the knee could be strained lacking 7 degrees with pain when passively extended.  Lying on the examination table, he actively lacked 15 degrees of full extension and 5 degrees with pain on passive movement of the left knee.  Flexion of the left knee was to 115 degrees and the last 5 degrees were painful, with passive flexion to 115 degrees.  The examiner also stated that it would be speculation for him to say how much further loss of motion would occur during a flare up.

VA examination in April 2013 found left knee extension to 100 degrees, with painful motion beginning at 90 degrees.  Left knee extension was to 0/5 degrees, including with consideration of painful motion.  The Veteran did not perform repetitive use testing after 3 repetitions because he stated that pain was sharp and throbbing.  Physical examination also found tenderness to palpation, normal strength, and normal stability.  The Veteran reported symptoms of pain, stiffness, tightness, and swelling, which affected his balance and mobility.  He also reported that flare-ups impacted his ability to bend his leg at all and that he used a brace and a cane.  The examiner observed that the Veteran was able to get out of his chair and walk with no limp, using a cane.

At the August 2015 VA examination, physical examination found left knee flexion and extension of 10 to 130 degrees.  The examiner noted that this impaired the Veteran's walking and use of stairs and that pain caused functional loss for the flexion range.  After three repetitions there was no additional loss of range of motion.  The examiner could not say without resort to mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over time.  The examiner found no additional contributing factors of disability affecting mobility.

Based on the evidence discussed above, the Board finds that there is no evidence indicating that any higher ratings based on left knee limitation of motion are warranted.  At no time has the Veteran been found to have limitation of flexion of the left knee of 45 degrees or less, which is required for a compensable rating under Diagnostic Code 5260.  The Board acknowledges that the April 2010 VA examiner wrote that the Veteran "flexes left knee actively sitting in chair in the examination room about 45 degrees and extends to almost full extension."  The clear and plain reading of this sentence does not indicate, as was remarked in the October 2014 Court decision, that the Veteran could "only" flex to 45 degrees, but rather that he was, at that moment of the examiner's observation, sitting in a position with his knees flexed to 45 degrees.  The examiner went on to provide very detailed observations about the Veteran's range of motion, including his flexion while sitting on the examination table and while lying down, which show that the Veteran had left knee flexion to far greater than 45 degrees.  There is no clinical evidence showing that the Veteran has had left knee flexion of 45 degrees or less, and thus a compensable rating based on flexion is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

The evidence also does not support ratings for limitation of extension higher than 10 percent prior to April 22, 2010 or higher than 30 percent since April 22, 2010.  In October 2001, extension of the left knee was limited to 10 degrees.  In April 2010, extension was limited to 20 degrees.  Diagnostic Code 5261 provides a 10 percent disability rating when extension is limited to 10 degrees and a 30 percent disability rating when extension is limited to 20 degrees.  There is no clinical evidence of any limitation of extension greater than that shown on the examinations discussed above that would warrant any higher ratings under Diagnostic Code 5261, and in fact the results of the examinations in April 2013 and August 2015 show improved extension than that shown in April 2010.

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. 202.  There is no clinical evidence that the Veteran has further range of motion impairment due to fatigability, incoordination, pain, or flare-ups, and the April 2010 and August 2015 examiners both commented that they could not say without resort to speculation what such impairment would be.  The Board acknowledges that the Veteran reported at the April 2013 examination that he could not bend his leg at all during a flare-up and that he did not perform repetitive motion testing because he was experiencing pain.  The Veteran has also submitted numerous written statements describing how his left knee pain causes mobility impairment.  While the Board acknowledges that the Veteran may sometimes have pain upon all motion of the left knee, the evidence of record preponderates against finding that the Veteran has pain symptoms that result in further functional limitation and are not contemplated by the current evaluations.  The Board has considered the factors discussed in DeLuca, 8 Vet. App. 202, but under the regulations governing the evaluation of orthopedic disorders, the general rating criteria are controlling regardless of whether there are symptoms such as pain.  38 C.F.R. § 4.71a.  To warrant the assignment of a higher rating, symptoms such as pain must affect "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the left knee to such an extent as to warrant assignment of higher ratings.

For these reasons, the Board finds that the Veteran's left knee disability is entitled to no more than a 10 percent evaluation from October 12, 2001 to April 22, 2010 and a 30 percent evaluation as of April 22, 2010 based upon limitation of extension.  Because the Veteran's limitation of flexion is not compensable, he is not entitled to separate evaluation for limitation of flexion.

Diagnostic Code 5003

Regarding the rating criteria for degenerative arthritis, the October 2014 Court decision remanded only the issue of whether the Veteran was entitled to a separation evaluation under this Diagnostic Code prior to October 12, 2001, and this issue was addressed in the Board's prior April 2015 decision.  Nevertheless, since limitation of motion issues are addressed here, the Board also notes that under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the Veteran has been found to have degenerative changes (arthritis) in the left knee.  However, the Veteran has already been assigned compensable ratings for the joint at issue-the knee joint-under the appropriate Diagnostic Codes for the joints involved, and thus no further, separate assignment of an evaluation under Diagnostic Code 5003 is warranted.


ORDER

Entitlement to a separate evaluation for the left knee disability based upon locking of the knee and/or other manifestations of the semilunar cartilage is denied.

Entitlement to a separate evaluation for the left knee disability based upon decreased flexion is denied.

Entitlement to an increased evaluation for the left knee disability based upon limitation of extension, rated 10 percent disabling prior to April 22, 2010 and 30 percent disabling since April 22, 2010, is denied.


REMAND

The October 2015 supplemental statement of the case did not address the issue of entitlement to an extraschedular evaluation for the left knee disability, but instead indicated that issue had been forwarded to the Director of Compensation Service for consideration.  This issue is therefore not ready for adjudication by the Board at this time, and must be returned to the jurisdiction of the AOJ until development has been completed and a supplemental statement of the case has been issued.  See 38 C.F.R. §§ 19.37, 19.38 (2015).

Accordingly, the case is REMANDED for the following action:

After receiving a response from the Director of Compensation Service regarding the issue of entitlement to an extraschedular evaluation for the left knee disability, review all pertinent evidence and readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


